Citation Nr: 0328570	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  97-25 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES


1. Entitlement to service connection for residuals of a head 
injury, to include headaches.

2. Entitlement to service connection for residuals of a right 
hip injury.

3. Entitlement to service connection for residuals of a chin 
injury.

4. Entitlement to service connection for a back disorder, to 
include arthritis of the lumbar spine.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1996 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefits sought on 
appeal.  The veteran, who had active service from May 1965 to 
April 1967, appealed that decision and the case was forwarded 
to the Board for appellate review.  

In May 2001, the veteran and his spouse testified before the 
Board concerning his appeal.  In November 2001, the case was 
remanded to the RO for additional development.  The case has 
been returned to the Board and is ready for further review.  


REMAND

A preliminary review of the record discloses that in February 
2003, a VA examiner was requested to offer an opinion after a 
previous examination in April 2002 was noted by the RO to be 
inadequate.  It was noted that the examiner failed to review 
the claims file and to provide a medical opinion.  This 
opinion was to address the etiology of the veteran's lumbar 
spine complaints to include arthritis.  In February 2003, the 
examiner stated, "It is more than likely his pain is related 
to normal wear and tear on his hand joints and due to 
obesity."  Since the disability in question involves the 
lumbar spine and not the hands, another opinion on this issue 
is required.  

The Board also notes that during the VA examination, the 
veteran reported that he has been receiving disability 
compensation from the Social Security Administration since 
June 2000.  In Masors v. Derwinski, 2 Vet. App. 181 (1992) 
and Murincsak v. Derwinski, 2 Vet. App. 363 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
indicated that the VA must obtain an SSA decision granting 
disability benefits and the medical records upon which such a 
decision was based.  Once the VA is put on notice that the 
veteran is in receipt of such benefits, the VA has a duty to 
obtain these records.  In the current case, remand is 
required to obtain such medical records.  

Lastly, the Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

In this case, the Board acknowledges that the RO notified the 
veteran of the provisions of the VCAA.  However, a recent 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, Nos. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.A. § 5103(b)(1).  The Federal Circuit made a similar 
conclusion to one reached in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit found that the 30-day period 
provided in 38 C.F.R. § 3.159(b)(1) to respond to a VCAA duty 
to notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for a response.  Since this case is being 
returned to the RO for additional evidentiary development, 
the RO will have an opportunity to address this matter.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following actions:

1.  The veteran should be requested to 
identify all sources of treatment 
received for any disability at issue on 
appeal since April 2003, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be obtained 
and associated with the claims file.  

2.  The RO should obtain and associate 
with the claims file Social Security 
Administration records pertinent to the 
appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  

3.  The RO should request that the 
veteran's claims file again be reviewed 
by the VA examiner who offered the 
medical opinion in February 2003 Bones 
Examination report.  The examiner should 
then offer an opinion as to whether it is 
at least as likely as not that the 
veteran's lumbar spine disability, to 
include arthritis, is related to the 
veteran's inservice injury.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  If 
the examiner is no longer available, 
another appropriate VA physician should 
review the file and provide the requested 
opinion.  

4.  In addition to the development 
requested above, the RO should ensure 
that all VCAA notice and assistance 
obligations had been satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002), the recent 
decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003), as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A, and any 
other applicable legal precedent.  

When the development request has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified. 



	                  
_________________________________________________
	RAYMOND F. FERNER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

